DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/16/2020.  Claims 6, 10, and 11 are amended and claims 6-13 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 currently recites “on the optical axis of the optical isolator, an adhesion point of the magnet and the component is located on the same side as a central position of a magnetic flux formed by the magnet and a central position of the Faraday rotator with respect to an adhesion point of the optical isolator chip and the component” which does not clearly define the metes and bounds of the claim. While “with respect to an adhesion point of the optical isolator chip and the component” defines the degree to which sameness may be determined, there is no language clarifying the structure with which the side is associated.  It is unclear if “side” is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-329974 to Miyazaki et al. (hereinafter Miyazaki) in view US Pat. No. 6,198,567 to Bergmann (hereinafter Bergmann). Miyazaki is cited by Applicant and the English translation is already on the record.  Citations herein are to the English language translation.
Regarding claim 6, Miyazaki discloses an optical isolator comprising: an optical isolator chip (an optical isolator element portion 1, Fig. 1) comprising a first polarizer (“isolator element unit 1 is composed of a Faraday rotator and two polarizers”, Fig. 1; [0022]), a Faraday rotator made of a magnetic material (inherent to the operation of the Faraday rotator and operation of the overall device as an isolator, [0006]), and a second polarizer bonded and fixed in this order (“isolator element unit 1 is composed of a Faraday rotator and two polarizers”, Fig. 1; [0006],[0022]); and a magnet (magnet 2, Fig. 1) configured to apply a magnetic field to the 


    PNG
    media_image1.png
    306
    352
    media_image1.png
    Greyscale

It should be noted that scale and proportionality of the prior art figures is not being relied upon to teach the positional relationship required by the claim between the two recited centers and bonded end surface.  The presence of the polarizer layer in direct physical contact with the adhesive 7a necessarily has a finite thickness.  This fact combined with the alignment of the Faraday rotator end surface of the isolator element and the magnet end surface would have evidenced to a person having ordinary skill in the art that the magnet center (and thus flux center) is closer to adhesive 7a than the center of the Faraday rotator. 
Further, it should be noted that the requirement on the center of the magnetic flux, as opposed to merely the center of the magnet or magnetic material, is given patentable weight.  Though Miyazaki does not disclose a particular flux pattern emanating from the magnet, the magnet itself may be reasonable interpreted as the origin and thus the “center” of the magnetic flux produced by the magnet material.
Miyazaki discloses the claimed invention as cited above though does not explicitly disclose a ferromagnetic material for the Faraday rotator.  
Bergmann discloses a ferromagnetic material for the Faraday rotator (col. 3, ll. 1-65).

Regarding claim 7, Miyazaki discloses the component bonded and fixed to the optical isolator chip is integrated with a component bonded and fixed to the magnet, so that a single part is formed (Fig. 1; [0023],[0026]).
Regarding claims 8 and 9, Miyazaki discloses the component bonded and fixed to the optical isolator chip is a stub of a receptacle (Fig. 1).
Regarding claims 10 and 11, Miyazaki discloses the component bonded and fixed to the magnet is a casing of a receptacle (holder 3 & 5, Fig. 1).
Regarding claims 12 and 13, Miyazaki discloses the component bonded and fixed to the magnet is a casing of the receptacle (holder 3 & 5 with end wall having adhesive contact 7a, Fig. 1).

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
On page 5 of the Response, Applicant argues that Miyazaki taches a magnet and optical isolator element adhered at “the same position” and thus differentiates from the claimed invention requiring “the same side…”.  Examiner respectfully disagrees.  The magnet is shown as adhered along a sane plane as the isolator element adherence, but further shows adhesive 7a at various points along the optical axis.  Further, if the claimed “side” refers to the optical axis then the distance from the optical axis of adherence points of the magnet 2 and the element 1 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872